United States Court of Appeals
                                                                                 Fifth Circuit
                                                                              F I L E D
                     IN THE UNITED STATES COURT OF APPEALS
                                                                              February 11, 2005
                              FOR THE FIFTH CIRCUIT
                                                                           Charles R. Fulbruge III
                               __________________________                          Clerk

                                      No. 04-30780
                                   Summary Calendar
                               __________________________


JOYCE MAYEAUX; JOEY MAYEAUX,
                                                                   Plaintiffs - Appellants,

versus

ROBERT K MORRIS; HAMMOND DAILY STAR PUBLISHING COMPANY; JAMES N
COOPER,

                                                                  Defendants - Appellees.

                 ___________________________________________________

                      Appeal from the United States District Court
                           for the Eastern District of Louisiana
                                   (No. 2:03-CV-1176-A)
                 ___________________________________________________


Before GARZA, DEMOSS, and CLEMENT, Circuit Judges.
                 *
PER CURIAM:

         Plaintiffs Joyce and Joey Mayeaux appeal the lower court’s decision which granted

defendants’ motion for summary judgment and dismissed as moot plaintiffs’ motions in

limine and to compel. The lower court concluded that appellants failed to make the




         *
        Pursuant to 5th Cir. R. 47.5, the Court has determined that this opinion should
not be published and is not precedent except under the limited circumstances set forth
in 5th Cir. R. 47.5.4.
necessary prima facie cases for any of its discrimination claims.         Notwithstanding

appellants’ reliance on this Court’s opinion in Rachid v. Jack In The Box, Inc., 376 F.3d 305

(5th Cir. 2004), a prima facie case remains a necessary threshold element to discriminatory

and retaliatory termination claims. Id. at 312. The magistrate’s order is AFFIRMED for

the reasons contained therein.




                                             2